190 S.W.3d 274 (2004)
87 Ark. App. 274
Frankie COBBS
v.
ARKANSAS DEPARTMENT OF HUMAN SERVICES.
No. CA 04-31.
Court of Appeals of Arkansas, En Banc.
September 1, 2004.
Linda Ward, Fort Smith, for appellant.
Gray Turner, Office of Chief Counsel, for appellee.
PER CURIAM.
Motion of Linda Ward for attorney's fees is granted. Attorney's fee approved in the amount of $1,200.00. See Walters v. Arkansas Dep't of Human Servs., 83 Ark. App. 85, 118 S.W.3d 134.
ANDREE LAYTON ROAF, Judge, concurring.
I concur that this motion for attorney's fees should be granted, in keeping with Walters v. Arkansas Dep't of Human Servs., 83 Ark.App. 85, 118 S.W.3d 134 (2003). I write only to address an issue that has arisen since our decision in Walters. Indigent parents are entitled to appointed counsel "at all stages of the proceedings in parental termination cases," see Ark.Code Ann. § 9-27-316(h)(1) (Supp. 2003); Brown v. Arkansas Dep't of Human Servs., 330 Ark. 497, 954 S.W.2d 270 (1997). However, unlike with respect to indigent criminal appellants, this court to date has not been appropriated any funds by the General Assembly for payment of attorney's fees for appeals in parental-termination cases.
Although the volume of appeals from parental termination does not begin to approach the number of criminal appeals filed in this court, we have experienced an increase in such appeals since our decision in Walters. This has resulted in a grossly disparate method of awarding compensation to attorneys who represent indigent criminal appellants, all of whom are paid approximately the same modest flat fee, regardless of the complexity of the case, from funds appropriated to this court. This disparity in the treatment of counsel appointed by this court should be rectified at the earliest opportunity by this court and the General Assembly.
GRIFFIN, J., joins.